DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “digital control module”, “analog block”, “first component”, “audio block”, “absolute value block”, “second component”, and “maximum value block”,  in claims 11-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the audio block" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “a second processing path” in line 1. It is not clear if this claimed “a second processing path” is the same or different with “a second processing path” in parent claim 11. Suggest making the correction to correct any insufficient antecedent basis for this limitation in the claim.
Claims 15-16 are also rejected under the same reasons because their dependency to the defected parent claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bazarjani et al. (US 20090220110).
Regarding claim 11: Bazarjani teaches a system comprising: 
	a digital control module configured to receive and process audio data on a first processing path to generate audio output and process the audio data on a second processing path to generate a power control signal based on a predicted amplitude of the generated audio output (Fig. 3: DSP 302-L including Audio processing 30-L-1 and Delay 302-L-2 to receive and processing N-bit audio data input to produce audio output and Envelop Detection Module 302-L-3 to generate Power control signal to control Power Supply Control Module 314; also see para [0041]-[0045]); and 
	an analog block configured to receive the audio output and the power control signal and amplify, based at least in part on the power control signal, the audio output for playback on a loudspeaker (Fig. 3: DAC 304-L, Power Supply Analog Section 312, Power Amplifier 306-L, and Speaker 308-L; also see para [0038]-[0039]).
Regarding claim 12: Bazarjani teaches the system of claim 11, wherein the first processing path comprises a buffer configured to receive and delay the audio data and output buffered audio data (Fig. 3: Delay 302-L-2).
Regarding claim 17: Bazarjani teaches the system of claim 11, wherein the received audio signal is buffered and delayed before output and the power control signal is generated without a delay (Fig. 3: Delay 302-L-2 delaying the received audio signal prior outputting and Envelope Detection Module 302-L-3 generating the power control signal without applying a delay).
Regarding claim 19: Bazarjani teaches the system of claim 11, wherein the analog block comprises: 
	a digital to analog converter configured to receive the audio data and output an analog representation of the audio data (Fig. 3: DAC 304-L); 
	an amplifier configured to receive and amplify the analog representation of the analog data (Fig. 3: PA 306-L); and 
	a loudspeaker configured to receive and amplified signal and generate a sound for a user (Fig. 3: Loudspeaker 308-L).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bazarjani et al. (US 20090220110) in view of Official Notice.
Regarding claim 13: Bazarjani teaches the system of claim 12 but does not explicitly teach the first processing path further comprises: a first component configured to receive the buffered audio data and a second channel of data and combine the buffered audio data and the second channel of data for outputting.
However, it is well-known in the art of audio processing that audio signal commonly being combined with a feedforward and/or feedback ANC signal prior output to reduce the impact of environment noise and increasing the quality of output sound (Official Notice).
 It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Bazarjani in view of Official Notice to include the concept of combining the buffered audio data and the second channel of data for outputting for the benefit of delivering a higher quality output sound to users.
Allowable Subject Matter
Claims 1-10 are allowed.
Claims 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding independent claim 1: the prior art fails to disclose a method for adjusting a power supplied to an audio driver including specific steps of: buffering the audio input signal; combining the buffered audio input signal with a second channel of audio data in a low-latency path to produce a first combined audio output signal; and processing the audio input signal on a second processing path comprising: determining an absolute value of the audio input signal; combining the absolute value of the audio input signal with an absolute value of the second channel of audio data in a mix to generate a second combined audio output signal; determining an envelope for the second combined audio output signal.
	Furthermore, the combination of the above limitations and the rest of the disclosed limitations causes the claim distinguished from the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Witmer (US 7782141)
You (US 20200005802)
Melanson at el. (US 20190149096)
Lesso (US 20100219888)

Yoon et al. (US 20110058688)
Zhu et al. (US 20190149096)
Das et al. (US 20180205347)
Das et al. (US 20170310288)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID L TON/Primary Examiner, Art Unit 2654